Citation Nr: 0001342	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  92-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for a right elbow 
disability for the period of June 1, 1988 to May 24, 1995.

2.  Entitlement to a compensable evaluation for a right elbow 
disability from May 25, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1983 to May 1988, and 
had nearly 21 years of active service prior to that.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1994 and October 1996, the Board remanded this issue to 
the RO for additional development.  In January 1998, the 
Board upheld the RO's denial of the veteran's claim.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court").

In July 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court then granted the joint motion that month, vacating and 
remanding the case to the Board, and pursuant to the Court's 
July 1998 order, the Board remanded this matter in December 
1998.

In its December 1998 remand, the Board summarized the action 
requested by the July 1998 joint motion, which found that the 
VA examinations performed at the Board's request in both May 
1994 and October 1996 were inadequate for rating purposes.  
The parties of the joint motion indicated that those 
evaluations did not meet the requirements of the Court in 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  
Specifically, the joint motion noted that 1995 examination 
reported flexion was to 130 degrees, instead of the 145 
degrees provided in 38 C.F.R. § 4.71, Plate I.  Therefore, 
the joint motion found that the 1997 VA examination (which 
noted a "full range of motion" in pronation, supination, 
flexion and extension) was not adequate because it failed to 
record such motion "in degrees" or to indicate whether such 
motion was limited by pain and to what extent.  Consequently, 
the Board directed the RO to obtain any additional pertinent 
outstanding medical records, and to thereafter, afford the 
veteran with a new VA medical examination that was to be 
conducted in accordance with the requirements noted above.

This matter has now been returned to the Board for final 
disposition.  The Board finds that the RO has carried out the 
action requested in the previous remand to the extent 
possible, and that the claim on appeal is ready for appellate 
consideration.

The Board further notes that pursuant to the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board will 
review the appropriateness of the evaluation for the 
veteran's right elbow disability from the effective date of 
the initial rating of June 1, 1988.  In view of the Board's 
decision to grant an increased "staged" rating from May 25, 
1995, the Board has divided the claim on appeal into two 
separate issues.


FINDINGS OF FACT

1.  During the period of June 1, 1988 to May 24, 1995, the 
veteran's right elbow disability was manifested by full range 
of motion and tenderness, which did not more nearly 
approximate bursitis or arthritis, malunion of the radius 
with bad alignment, limitation of flexion at 100 degrees, or 
limitation of extension of the forearm to 45 degrees.

2.  From May 25, 1995, the veteran's right elbow disability 
has been manifested by bone spurring with full range of 
motion and evidence of pain, which is not productive of 
malunion of the radius with bad alignment, limitation of 
flexion at 100 degrees, or limitation of extension of the 
forearm to 45 degrees, but does more nearly approximate 
bursitis with evidence of pain on functional use.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
right elbow disability for the period of June 1, 1988 to May 
24, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
I, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5206, 5207, 5211 
and 5212 (1999).

2.  The schedular criteria for a 10 percent evaluation, but 
not higher, for a right elbow disability from May 25, 1995, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5010, 5019, 5206, 5207, 5211 and 5212.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation for a Right Elbow 
Disability for the Period of June 1, 1988 to May 24, 1995

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board again notes 
that the RO complied with the requests for medical 
development contained within the Board's remand of December 
1998 to the extent possible, and that the further remand of 
the claim on appeal is not warranted.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the major forearm to 90 degrees warrants a 30 percent 
evaluation; limitation of extension of the major forearm to 
100 degrees warrants a 40 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209 (1999). 

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 50 percent evaluation when the major upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5210 
(1999). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half.  
A 30 percent evaluation requires nonunion in the upper half 
of the major extremity with false movement and without loss 
of bone substance or deformity, and a 40 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. Part 4, Diagnostic 
Code 5211. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
evaluation is warranted for nonunion of the radius with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
radius of the major or minor upper extremity in the upper 
half.  A 20 percent evaluation is also provided for nonunion 
in the lower half with false movement and without loss of 
bone substance.  A 30 percent evaluation requires nonunion in 
the lower half with false movement with loss of bone 
substance or deformity.  38 C.F.R. Part 4, Diagnostic Code 
5212. 

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and pronation 
of the forearm of the minor upper extremity warrants a 20 
percent evaluation if the hand is fixed near the middle of 
the arc or in moderate pronation.  A 30 percent evaluation 
requires that the hand be fixed in hyperpronation or 
supination.  38 C.F.R. 4.71a, Diagnostic Code 5213 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The veteran's right elbow disability is currently evaluated 
as noncompensable under Diagnostic Code 5010 for traumatic 
arthritis which is rated on limitation of motion of the 
affected part.  Bursitis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved (DC 5200 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under the Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The history of this disability shows that a February 1989 
rating decision granted service connection for a right elbow 
disorder, and a noncompensable evaluation was assigned.  This 
decision was based on the veteran's service medical records, 
and a September 1988 VA examination.  

Service medical records reflect that in September 1981, the 
veteran complained of a sore right elbow which was reportedly 
struck five to ten months earlier.  Examination revealed that 
the ulna was slightly tender and X-rays were interpreted to 
reveal a bone spur with tenderness from the olecranon into 
the triceps area.  The assessment was bone spur right elbow.  
An orthopedic consultation in March 1983 indicated that the 
veteran continued to have pain on motion and X-rays were 
interpreted to reveal a large arthritic spur over the 
olecranon and also one over the anterior articular surface of 
the ulna.  The diagnosis was traumatic arthritis of the right 
elbow.  There were additional assessments of traumatic 
arthritis in October and November 1983, and in December 1983, 
it was noted that the right elbow had worsened since March 
1983.  At this time, the impression was bony spur of the 
right olecranon, and it was indicated that this could be 
easily excised and might resolve most of the veteran's 
symptoms.  A history of tenderness and pain on use was noted.  
Physical examination revealed a bony mass over the tip of the 
olecranon, which was mildly tender to deep palpation.  X-rays 
were interpreted to reveal a bony spur that was in the 
extensor tendon and appeared to have a little crack through 
the base of the spur.

Additional service medical records from January 1984 reflect 
a history of injury to the right elbow as a result of a fall 
on ice three years earlier.  The assessment was bone spur.  A 
subsequent January 1984 record reflects that the veteran was 
four days status post excision of an olecranon spur.  The 
assessment was normal status post excision of an olecranon 
spur.  In September 1984, X-rays were interpreted to reveal 
negative findings.  At the time of a retirement examination 
in December 1987, the examiner noted the history of a 
fracture of the right elbow in 1981, secondary to falling on 
ice, and that the veteran was right-handed.  It was also 
noted that the veteran underwent surgical removal of a bone 
chip in 1984, which left a 5 centimeter scar on the right 
elbow, that the veteran was hospitalized for two days, that 
there was full strength, that there was arthritis secondary 
to bone spur on the right elbow, and that the veteran still 
had pain for which he had not sought medical help.

A September 1988 VA examination showed the veteran complained 
that the elbow was sensitive and squeezing produced pain.  On 
examination, there was no tenderness and a full range of 
motion, with a range of 0 to 150 degrees both right and left, 
and supination and pronation of 0 to 80 degrees bilaterally.  
Diagnosis included right elbow fracture with spur removal and 
(or without, the abbreviation is unclear) pain residuals.  X-
rays of the right elbow were interpreted to reveal no 
fracture or dislocation, and negative findings with respect 
to the bone, soft tissue and joint.  

The veteran filed a NOD with the noncompensable evaluation of 
his service-connected right elbow disorder in February 1990, 
and submitted a substantive appeal (Form 9) in June 1990, 
perfecting his appeal.  In a February 1990 statement, he 
indicated his elbow at times was fine and at other times was 
stiff and sore, especially if he did hard work or a lot of 
lifting.  

In May 1994, the Board remanded the veteran's case to the RO 
for further development.


Analysis

The Board has reviewed all pertinent evidence of record with 
reference to the period of June 1, 1988 to May 24, 1995, and 
recognizes the right elbow disability involves the veteran's 
major upper extremity, and that it is currently evaluated as 
noncompensable under Diagnostic Code 5010 which is rated on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  As was noted above, at the VA 
orthopedic examination in September 1988, examination of the 
right elbow revealed no tenderness and full range of motion 
from 0 to 150 degrees, bilaterally, and with supination and 
pronation of 0 to 80 degrees bilaterally.  A 10 percent 
rating based on loss of forearm flexion would still require 
flexion to be limited to 100 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  A 10 percent evaluation based on loss 
of forearm extension would require extension to be limited to 
at least 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  Thus, neither Diagnostic Code 5206 nor 5207 would 
afford the veteran a basis for a compensable evaluation for 
the period of June 1, 1988 and May 24, 1995.  As the veteran 
also did not have forearm flexion limited to 100 degrees and 
extension limited to 45 degrees for this period, a 20 percent 
rating is also not available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (1999).

In addition, Diagnostic Codes 5205, 5209, 5210, and 5213 
would not provide a basis for a compensable evaluation for 
the period of June 1, 1988 to May 24, 1995 since there has 
been no medical evidence of elbow ankylosis, marked cubitus 
varus or cubitus valgus deformity, ununited fracture of the 
head of the radius, nonunion of the radius and ulna, with a 
flail false joint, or bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5209, 5210, and 
5213.

A 10 percent rating under either Diagnostic Code 5211 or 5212 
would require a finding of malunion of the ulna or radius 
with bad alignment.  Since there is currently no medical 
evidence of record indicating malunion of the ulna or radius 
during the period of June 1, 1988 to May 24, 1995, the Board 
finds that the veteran is also not entitled to a compensable 
rating under these Diagnostic Codes.

The Board has also considered 38 C.F.R. § 4.40, which 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion (See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991)), and 38 
C.F.R. § 4.45, which directs that the "factors of disability" 
affecting the joints include pain on movement and weakened 
movement.  However, while the Board has noted lay evidentiary 
assertions as to the presence of pain during the period of 
June 1, 1988 to May 24, 1995, the Board finds that these 
subjective complaints are not supported by objective evidence 
adequate to support a compensable evaluation.   The clinical 
findings demonstrated that squeezing the elbow produced pain, 
but the findings as to actual functional capacity disclosed a 
full range of motion and a lack of tenderness.   There is 
nothing in the rating criteria, either under the Diagnostic 
Codes or the provisions relating to functional loss due to 
pain, to indicate that the response of the elbow to squeezing 
is part of the normal working movements of the body and thus 
a ratable functional capacity of that joint as it affects 
ordinary employment.  Accordingly, there are no objective 
findings to support the subjective complaints as to 
functional impairment of the quality or extent that would 
more nearly approximate the criteria for a 10 percent 
evaluation under Diagnostic Codes 5206 or 5207 for limitation 
of flexion or extension.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5206 and 5207.

As the weight of the evidence is plainly against the award of 
a compensable rating for this period, there is no basis for 
such an award under the doctrine of reasonable doubt.  
38 C.F.R. § 5107.

The Board would like to point out that while service medical 
records clearly evidence findings of arthritis associated 
with the bone spur or spurs demonstrated in service, it is 
also clear that the veteran underwent the successful excision 
of these spurs in service in 1984.  Moreover, the Board finds 
that X-rays following the surgery in September 1984 were 
negative for any abnormality, and this was again the case 
postoperatively, in September 1988.  Thus, arthritis 
confirmed by X-ray was not present during the period from 
separation from service to May 25, 1995.  Consequently, there 
was no basis in the record for a minimum 10 percent rating 
for traumatic arthritis under Diagnostic Code 5010 for this 
period.  Moreover, as was noted previously, the evidence 
during this period does indicate a lack of objective evidence 
of tenderness and significant limitation of function due to 
pain, which would further negate application or consideration 
of a minimum rating under Diagnostic Code 5010 for traumatic 
arthritis for the period of June 1, 1988 to May 24, 1995.


II.  Entitlement to a Compensable Evaluation for a Right 
Elbow Disability from May 25, 1995

Background

Although right elbow X-ray findings following the veteran's 
right elbow surgery to May 24, 1995, revealed negative 
findings, X-ray findings subsequent to May 24, 1995 begin to 
demonstrate findings of new spurring in the right elbow.

May 25, 1995 VA X-rays of the right elbow were interpreted to 
reveal mild irregularity and residual spur at the olecranon 
process.  The impression was minimal spurring of the right 
olecranon process.

During a May 27, 1995, VA examination, performed in 
conjunction with the May 1994 remand, the veteran related 
that he injured his right elbow in December 1980.  After 
experiencing persistent pain in the elbow for approximately 
nine months, the veteran sought medical treatment.  A bone 
spur of the right elbow was diagnosed.  The veteran reported 
that his elbow locked with range of motion, which was 
believed to have been caused by "a loose body."  Surgery 
was performed to remove a presumed loose body, and a bone 
spur.  The veteran related that the surgery was successful, 
and indicated that he no longer experienced episodes of 
locking.  He stated that he occasionally experienced 
tenderness, but only when he hit or bumped the elbow in an 
abnormal way.

Physical examination revealed significantly prominent 
proximal ulna bilaterally and his olecranon was fairly 
sizable bilaterally.  He had full range of motion and full 
extension, to 130 degrees of flexion.  Pronation was to 90 
degrees, and supination was to 90 degrees.  The ulnar nerve 
was slightly tender to touch.  X-rays of the right elbow 
showed mild irregularity, and residual spur at the olecranon 
process.  No other bone or joint abnormalities were noted.  
The diagnostic impression was moderate spurring at the 
insertion of the tendons about the elbow.  The examiner noted 
that this was causing "minimal disability."

Based on this evidence, a January 1996 rating decision 
continued the noncompensable evaluation of the veteran's 
service-connected right elbow disorder.

In October 1996, the Board again remanded the veteran's case 
to the RO for additional development.

During a January 1997 VA examination, the veteran related 
that he sustained substantial trauma to his right elbow in 
December 1980.  Initially he was treated conservatively, but 
in 1983 he underwent an operation for removal of bone chips 
in the right elbow.  The veteran reported that he had 
experienced intermittent pain in his right elbow since that 
time.  This pain was reportedly precipitated by increased 
movement, increased weight lifting, or trauma to the ulnar 
region itself.  Treatments with aspirin were ineffective.  
The veteran described his right elbow pain as "a deep 
ache."  If he had mild trauma, particularly to the tip of 
the ulnar region, he experienced marked pain that limited his 
future use of the elbow for several hours.  He reported that 
if he were very active, such as painting his house, he would 
experience generalized, dull pain and stiffness in the elbow 
for days to weeks.  He denied any other current underlying 
morning stiffness that lasted more than five minutes.  In 
addition, he denied any current joint swelling.

Physical examination revealed a full range of motion of the 
right elbow with full pronation and supination on passive 
motion, in addition to full flexion and extension.  There was 
no evidence of synovitis.  There was a protruding tip of the 
right ulna, which had diffuse tenderness on palpation over 
the bone area itself.  There was no significant tenderness at 
muscle insertion sites, and no evidence of synovial 
perforation or fluid within the joint space itself.  X-rays 
of the right elbow showed a tiny spur projecting from the tip 
of the olecranon process, which had not changed since May 
1995, and no other abnormality was identified.  The final 
assessment was post-traumatic right elbow pain.  The record 
notes that the veteran historically reported that his right 
elbow was substantially painful with increased activity, and 
with mild trauma to the area.  While he reported a prior 
operative procedure to the region, the records were not 
available.  The examiner noted that the joint itself had no 
current evidence of inflammatory process, and passive range 
of motion showed completely normal function in the elbow.

Based on this evidence, a June 1997 rating decision continued 
the noncompensable evaluation of the veteran's service-
connected right elbow disorder, and a noncompensable 
evaluation was upheld by the Board in January 1998.  
Thereafter, pursuant to the previously noted Joint Motion of 
July 1998, the Board remanded this matter in December 1998 
for further development, which included a new VA medical 
examination.

A VA medical examination in April 1999 revealed that the 
veteran reported a history of slipping on ice while walking 
to his car during service and hitting his right elbow on a 
retaining wall.  There was subsequent pain over a period of 
nine months, after which X-rays revealed a small bone 
fragment on his olecranon.  Problems continued through 1984, 
at which time he underwent surgical removal of the bone 
fragment from the olecranon.  Thereafter, while there was no 
longer catching and locking as there was before, there was 
sensitivity in the area, and bumping of the elbow would cause 
considerable discomfort.  He was a postal employee, and he 
noted that resting the elbow on a hard surface would also 
cause discomfort and activities that have bothered him in the 
past included the painting of his house.

Physical examination revealed full range of motion of the 
right shoulder, with forward flexion and abduction to 180 
degrees.  Examination of the veteran's right elbow revealed a 
well-healed incision over the olecranon with a little more 
prominence compared with the left.  There was also some 
tenderness to palpation over the right olecranon and not the 
left.  The range of motion of the elbow was indicated to be 
full with full extension compared to the left and flexion to 
145 degrees bilaterally.  Pronation and supination with his 
elbows at his side was full bilaterally with supination to 80 
degrees and pronation to 80 degrees.  

X-rays taken from a week prior to this examination were 
compared to those taken in 1988, 1995, and 1997, and from 
1995 to the present, the examiner indicated that there was a 
progressive increase in the size of an osteophyte off the tip 
of the olecranon that did not involve the joint.  The 
examiner further indicated that compared to the films of 
1988, there was just the very small beginnings of the 
osteophyte that was noted.  However, the examiner stated that 
the osteophyte had progressed in size to approximately just 
shy of a centimeter compared to 1988 when it was very small.  
The examiner again noted that there were no degenerative 
changes noted in the elbow joint itself.  The assessment was 
probable mild chronic olecranon bursitis that was aggravated 
with heavy activity of the veteran's right upper extremity or 
direct pressure or direct blow to the right elbow.  

The examiner also commented that the veteran did not complain 
of limited range of motion, and that the veteran did not have 
incoordination or an impairment of the ability to execute 
skilled maneuvers.  It was further noted that the veteran had 
pain over his olecranon when he had pressure in that area. 



Analysis

As was noted by the most recent VA examiner in April 1999, 
the veteran currently exhibited virtually no limitation of 
motion based on his examination of the right elbow.  More 
specifically, a range of motion between 0 and 145 degrees is 
within the normal range found in 38 C.F.R. § 4.71, Plate I.  
Moreover, the 80 degrees of pronation is also considered to 
be full, and while the 80 degrees of supination is 5 degrees 
short of full based on Plate I, it was not reported as 
limited by the examiner, and is not compensable under the 
applicable rating criteria.  For the same reasons as noted 
with respect to the period of June 1, 1988 to May 24, 1995, 
from May 25, 1995, the veteran is also not entitled to a 
compensable rating under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5205, 5209, 5210, 5211, 5212 and 5213.

However, the Board notes that while the medical evidence 
continues to lack current X-ray evidence of arthritis, the 
newly identified spurring on the olecranon of the right elbow 
has most recently been diagnosed as mild bursitis which is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5019.  In addition, the April 1999 examiner has indicated 
that from the time of the May 25, 1995 right elbow X-ray, 
there has been a progressive increase in the size of the 
osteophyte observed off the tip of the olecranon.  

It is also noted that although the veteran has not complained 
of or demonstrated significant limitation of motion, since 
May 25, 1995 there has consistently been reports of pain on 
use.  Consequently, noting the provisions of Diagnostic Code 
5003 which provide for a 10 percent rating for arthritis of a 
major joint without limited motion with satisfactory evidence 
of painful motion, and giving the veteran the benefit of the 
doubt, the Board finds that from May 25, 1995, there is 
sufficient X-ray findings to base a diagnosis of bursitis and 
pain on use for a 10 percent rating under Diagnostic Code 
5003.  38 C.F.R. § 4.7.

The Board further notes that a rating in excess of 10 percent 
from May 25, 1995 is not available or warranted under 
Diagnostic Codes 5003 and 5019 based on the evidence of 
record.  Similarly, in view of the fact that pain is already 
the primary reason a 10 percent rating is justified under 
Diagnostic Code 5003, an even higher evaluation due to the 
same pain is not warranted.  There is no objective evidence 
suggesting that the degree of functional impairment due to 
pain begins to exceed that contemplated by a 10 percent 
evaluation.  


ORDER

A compensable evaluation for a right elbow disability for the 
period of June 1, 1988 to May 24, 1995, is denied.

A 10 percent rating for a right elbow disability is granted, 
effective May 25, 1995, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

